OFFICE     OF   THE   ATTORNEY     GENERAL       OF   TEXAS

                                       AUSTIN




HonorableOeosgo &'8&.ppud
Cmtrollor of Pub116 Aooountr
Auriin,          Tour

Dear      Sir:




                                                            t Ilr. frmk P. Bartin,
matriot  Attorn                                             rtrlot;  Ooliad, Texas,
18 l Lieut8Mnt                                              u&M, au& ha8 boon in-
duotod into                                                 ir 8tationed at Crup
                                                            roveral trlpr baok from
                                                                      or   hi8   0ivil   or-
                                                 utier
                                                    OS hlr oi*ll oiiice at
                                              during vhloh time he inourrad
                                            icharge oT rush duties. It 8p-
                                   8 clalring no ralary for the time in
                                   7 sngaged in performing the duties or
                                   question  vhlch        is asked lr vhether     the
                                  . Hartin may be         paid,  and particularly
                                  xpense lncldeot         to returning   to his dis-
                                 an& the. eqenae c        incident to the return
trip      to brovntQB8,       may be paid.

          Under the dsciaionr   of our Supreme Court ln the case
of Carpenter ?. Sheppard, 145 8.Y. (26) 562, a olvil ofiiosr of
                                ll8o in the Xatlonkl Guard, doe8
thir Iltate,u h o la a no filo er
not taeato or Sorfeit his olril off108 vhen he la induoted to
the satire military rervloe of the Unitecl Stat8ri
Eonorabla         a.OrgS      H.      8hSPgUd,     *a8       2


                  ft    fOl3OTS       that the fa&           that      the offiO8r uy          bo in-
dUOt8d     intO        th8   rOtire     rilitq            88~riOO      Of   th8   mit8d      8tAtSS
doer     not prorent          the p&)mant         of      such l4mn888            as h8 uy     aotuallr
M& neOOSSul1~                inOllr    in   di8obrrgiry          th0    dUtiO8      Of hi8    Oirii   Or-
floe.
          Ia our opinioa, hoTov8r, th el4j8n888 inourrad by llr.
mtin   in Ow       t0 hi8    di8triOt fP= ~OmVOOd,     ThSrS hi8
8illtbr~ oft;00 r*qulr**      him to be rtetiono6,in order to per-
fOm the dUtiO8   Of hi8 01~11 OffiS@, Md th8 SXpW¶S@S inOld8nt
to th8 l'8tUt'ntrip t0 Brovnwod,      UT not be   tid.   ‘2hS 8~8n888
of the80 trip8 are not ruoh as are n80888~1 Py lnourred in dl8-
oharglng the dUti88      0r the civil offiae of Dlrtrlot Attorney.    On
the OOntrlJ7, th8 IX'O888lt~ for th880 8~8llditUZ'e8 W1888 Out Of
the holain( of the military offlro. m0 SitUdiO&  t0 Opp ha,
18 mwh the fiU8 U if th0 DtStriSt AttoraoyWSPO O-u&,      for
~rSOlU1    FO~SOltS,   t0 D&k0 l trip     OUtSide  Of hi8 diStri@t,     in vhloh
lVSat YS thbk it 018dW        that, though it VOtid be IiOO8888P~         for hh
t0 rOttU'Il t0 bi8   d.tStri&   hi  Order   t0 diSah=gS   the dUti88      Of bi8
OiVil Off108, he oould ItOthsT8 hi8 8*QOli888laourrod in ary
the roturn trip paid by the 8tatS any more than ha t0ula be on-
titled to h&re the expense1 of the going trip pal6 by the atate.
ti Other VOrdS, in neither iPSt6nO0, ha8 the preaenoe Of the dir-
trlat attOrn8y at the point        OUtSidS    Of hi8 dietriot bean occa8lonod
by the n808881t~ Of di8OhUging l dUt7 inOldNit t0 hi8 8l*il Of-
ii00   a8 DietriOt Attorney, Md        it 18 Ody SuOh trW.ling         lXpOn8.8
LB ~0    JIOOOSBUii~ iIIOUITOa iXidi88hUgiZLg the bUti              Or th0 Oivil
0rri08   or DirtriOt Attorney      vhloh Bay be paia to the offlarr a8
Dlrtrlot Attorney.